                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


                                                      '
BRANDON DANIEL                                        '
                                                      '
                          Petitioner,                 '
                                                      ' CIVIL NO. A-17-CV-1069-LY
                 v.                                   '
                                                      ' This is a Capital Case
                                                      '
LORIE DAVIS, Director,                                '
Texas Department of Criminal Justice,                 '
Correctional Institutions Division                    §
                                                      '
                          Respondent.                 '
                                                      '
                                                      '


        __________________________________________________________________

                   JOINT PETITION FOR AMENDED BRIEFING
                                   SCHEDULE
        _________________________________________________________


         The parties jointly request that Petitioner, Brandon Daniel, be granted leave and 120 days

 to file a Consolidated Amended Petition for Writ of Habeas Corpus and Memorandum of Law

 after Petitioner files his initial Petition for Writ of Habeas Corpus. Additionally, the parties

 request that Respondent be granted leave and 90 days to file her Answer to Petitioner’s Amended

 Petition. In support of this motion, the parties state as follows:

          On November 21, 2017, this Court appointed the Federal Community Defender Office for

 the Eastern District of Pennsylvania to represent Petitioner in his federal habeas corpus proceedings.

 In that Order, this Court set a briefing schedule that the Respondent shall file her Answer 60 days

 after the filing of Petitioner’s initial Petition.

            In light of the additional time required to adequately research and develop such
pleadings, Petitioner hereby requests 120 days to file a Consolidated Amended Petition for

Writ of Habeas Corpus and Memorandum of Law after Petitioner files his initial Petition.

Petitioner wishes to brief the points of law supporting his claims in a Memorandum of Law.

Although Petitioner plans to file a Consolidated Amended Petition and Memorandum of Law,

additional time is required to allow undersigned counsel to research and prepare these legal

arguments.

         The parties feel the Court could benefit from substantive briefing on these issues.

Moreover, it will benefit Respondent to know Petitioner’s arguments and legal theories prior

to filing her Answer. Finally, 120 days will put the deadline for the Amended Petition in mid-

February, after the busy holiday season.

        Additionally, undersigned counsel for Petitioner requires additional time to continue

investigating and developing claims in support of Petitioner’s claims for relief. To be clear,

Petitioner does not seek leave to file new claims or extend his one-year statute of limitations under

28 U.S.C. § 2244(d). Rather, Petitioner intends to supplement and further brief the claims

presented in his Petition for Writ of Habeas Corpus. In agreeing to this proposed schedule,

Respondent does not expressly or impliedly waive any time bar or procedural defenses.

        Federal Rule of Civil Procedure 15 allows Petitioner to amend his petition as of right up to

21 days after service of Respondent’s Answer. See FRCP 15(a)(1)(B) (“A party may amend its

pleading once as a matter of course within 21 days after serving it, or if the pleading is one to

which a responsive pleading is required, 21 days after service of a responsive pleading.”).

However, an amendment by Petitioner after Respondent’s Answer could prove problematic,

creating a situation in which Petitioner could amend facts or legal theories after Respondent has

already addressed them, necessitating further response. After conferring, the parties agree that

granting Petitioner additional time to file a Consolidated Amended Petition for Writ of Habeas




                                                   2
Corpus and Memorandum of Law would be ideal and avoid such a scenario.

          In order to adequately research and respond to Petitioner’s arguments, the parties request

90 days after the filing of Petitioner’s Consolidated Amended Petition for Writ of Habeas Corpus

and Memorandum of Law for Respondent to file her Answer.

          Moreover, Petitioner respectfully requests an extension of the page limit in this case to

file a Petition for Writ of Habeas Corpus no longer than 150 pages. In support of this motion,

Petitioner avers as follows:

          In the Court’s initial Order, this Court set a page limit of 100 pages for this Petition. An

 enlargement of the page limit is now necessary in order to fully inform this Court on the merits

 of Petitioner’s claims for relief.

          Petitioner’s state habeas petition was approximately 350 pages long, not including

attachments or supporting documents. When this Court issued the Order with the briefing

schedule, it had not yet received the lengthy state habeas petition containing complex legal

claims.

          After reviewing Petitioner’s state habeas petition, undersigned counsel for Petitioner has

developed additional facts in support of the Petition. Undersigned counsel for Petitioner has

secured additional declarations from fact witnesses as well as additional expert reports.

Undersigned counsel has made every effort to succinctly present these facts to this Court.

However, this task is difficult in light of the fact-intensive nature of many of Petitioner’s claims.

Thus, additional pages are necessary to plead these facts and explain their impact on Petitioner’s

claims for relief.

          In light of the length of the state habeas petition, the fact-intensive nature of Petitioner’s

claims, and the development of additional facts in this case, Petitioner’s request for leave to file a

Petition for Writ of Habeas Corpus no longer than 150 pages is reasonable. In the interest of




                                                     3
parity, the parties also request this Court grant Respondent a corresponding increase to the page

limit of their Answer to 150 pages.

       WHEREFORE, for the foregoing reasons, the parties respectfully request an amended

briefing schedule allowing Petitioner 120 days to file a Consolidated Amended Petition for Writ of

Habeas Corpus and Memorandum of Law after Petitioner’s initial Petition is filed, and 90 days after

that Amended Petition is filed for Respondent to file her Answer. Additionally, the parties request

an extension of the page limit to 150 pages for Petitioner’s initial Petition and Respondent’s

Answer.

                                                               Respectfully submitted,


                                                              /s/ Shawn Nolan
                                                              Shawn Nolan
                                                              Federal Community Defender for the
                                                              Eastern District of Pennsylvania
                                                              Suite 545 West,
                                                              The Curtis Center
                                                              601 Walnut Street
                                                              Philadelphia, PA 19106
                                                              (215) 928-0520


                                                              /s/ Katherine D. Hayes
                                                              Katherine D. Hayes
                                                              Assistant Attorney General
                                                              Office of the Attorney General of
                                                              Texas
                                                              Post Office Box 12548
                                                              Austin, Texas 78711-2548
Date: October 4, 2018




                                                 4
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date, I served the foregoing on the following person by
ECF filing:


                                        Katherine D. Hayes
                                   Assistant Attorney General
                             Office of the Attorney General of Texas
                                     Post Office Box 12548
                                    Austin, Texas 78711-2548




                                                        /s/ Shawn Nolan
                                                        Shawn Nolan




Dated: October 4, 2018
                          CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with counsel for Respondent, Assistant Attorney
General Katherine Hayes, who indicated she joins in this Joint Motion for Amended Briefing
Schedule




                                                      /s/ Shawn Nolan
                                                     Shawn Nolan




Dated: October 4, 2018
